DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mardilovich et al (US 2006/0086976 A1).
Mardilovich discloses a method of forming a stack of layers 108 (Fig.1) defining an electronic device 100 [0012], the method comprising:
depositing a first thickness of curable material (one of the sub-layers of layer 108) over an area of a workpiece 102 [0012], wherein the curable material is a dielectric or dielectric precursor material (e.g. “dielectric layers” such as “organic dielectric materials” [0015]);

without any intermediate patterning operation (this is considered inherent because no patterning is describing to form the layer 108), thereafter depositing a second thickness of said curable material (another sub-layer of layer 108, [0012], [0016]); and
thereafter again exposing the workpiece to curing conditions at least over said area of said workpiece (see also Figure 4, steps 162-170, with final cure 170 [0025]).
The same material is deposited at a first thickness and then at a second thickness because Mardilovich discloses “sub-layers may be formed by use of one or more formation processes and by use of one or more materials, such as a combination of materials” [0009].  While it is within the scope of Mardilovich to deposit different materials, Mardilovich also discloses to deposit “one” material, which means the same material is deposited to the first and second thicknesses.
As to claims 2 and 9, Mardilovich discloses a transistor, gate dielectric and channel layer as cited [0012].
As to claim 3, Mardilovich discloses curing radiation (UV curing [0022]).
As to claim 4, Mardilovich depicts in Figure 1 that at least two of the sub-layers are substantially equal in thickness, which encompasses the cited thicknesses.  
As to claim 5, Mardilovich discloses to use a “UV curable acrylic polymer” [0021], which undergoes cross-linking as part of the curing.
	As to claims 6-8, Mardilovich discloses UV radiation as an intermediate step (see rejection of claim 1) and that it increases wettability (“desirable interface characteristics 
	As to claim 10, Mardilovich discloses that channel layer 104 is patterned via a dielectric layer and the depositing said first thickness of said curable material is on said dielectric layer (as depicted in Figure 1).
	As to claims 11-13, see the rejection of claims 1-2 and 6-8.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 14-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mardilovich et al (US 2006/0086976 A1).
	As to claims 14-16, Mardilovich discloses to deposit the same material.  While it is possible that the same material can be deposited by using different compositions, it would save time to use the same composition to do so.  Thus, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the same composition and even the exact same composition in the method of Mardilovich to provide the first and second thicknesses in order to save time by providing the material using a solution already on hand.
	As to claims 17-18, Mardilovich discloses to use the same deposition technique (“one or more formation processes” where “one” encompasses using the same deposition technique), which strongly suggests using the same deposition conditions.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the same conditions of the same technique as cited in the method of Mardilovich in order to provide for uniformity in the layers deposited, which improves the quality of the final product.
	As to claims 19-20, Mardilovich discloses using a spin coating technique [0009] as the deposition technique.  It would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to use the same spin coating technique as cited in the method of Mardilovich in order to save time by using a technique and same apparatus already on hand.

Response to Amendment
Applicant’s arguments, see page 7, filed Jan. 13, 2021, with respect to the 35 USC 112 have been fully considered and are persuasive.  The 35 USC 112 rejection of claim 9 has been withdrawn. 
Claims 1-20 are rejected under 35 U.S.C. 102(a)(1), 103 over Mardilovich et al (US 2006/0086976 A1).

Response to Arguments
Applicant's arguments filed Jan. 13, 2021, have been fully considered but they are not persuasive, to the extent they still apply.
	Applicant argues that Mardilovich fails to disclose depositing the same composition.  It is acknowledged that Mardilovich discloses embodiments with multiple materials, but Mardilovich also discloses that “one” material may be deposited.  If one material is deposited, that means the same material is deposited.
	Applicant argues that Mardilovich discloses the materials may be “substantially similar.”   However, materials that are substantially similar can also be the “same” material.  Applicant argues about different functions of sub-layers.  But Mardilovich discloses that “a dielectric layer” can be deposited as sub-layers [0009].  This means all sub-layers serve the same function to provide dielectric properties.  Applicant points out Mardilovich includes deposition onto an underlying substrate as opposed to another sub-layer.  While not in conflict with the claimed invention, this same effect would occur in the instant invention because the same steps are conducted and therefore the same results are expected. 
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited art shows methods of depositing two thicknesses (steps 108, 120) with intermediate curing (Abatchev US 2019/0378725, Figure 1).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANITA K ALANKO whose telephone number is (571)272-1458.  The examiner can normally be reached on Monday-Friday, 9 am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nadine Norton can be reached on 571-272-1465.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANITA K ALANKO/Primary Examiner, Art Unit 1713